Case 1:21-mj-00481-RMM Document5 Filed 06/24/21 Page 1 of 1

 

RECEIVED

By United States Marshals Service at 10:07 am, Jun 24, 2021
AO 442 (Rev 01/09) Arrest Warrant

 

 

UNITED STATES DISTRICT COURT
for the
District of Columbia
United States of America Case: 1:21 -mj- 00481
ops Assigned To : Meriweather, Robin M.
SHANE JASON WOOD: Assign. Date : 6/21/2021
7 BRAS ETANE CASTE Description: Complaint w/ Arrest Warrant

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ Shane Jason Woods ’
who is accused of an offense or violation based on the following document filed with the court:

0 indictment (1 Superseding Indictment © Information © Superseding Information a Complaint
© Probation Violation Petition © Supervised Release Violation Petition OVielation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 171(a)(1) (Assault on a Law Enforcement Officer); 18 U.S.C. § 113(a)(4) (Assault in Special Maritime and
Territorial Jurisdiction); 18 U.S.C. § 231(a)(3) (Obstruct, Impede, or Interfere with Law Enforcement During Civil Disorder),
18 U.S.C. § 1752(a)(1) (Restricted Building or Grounds); 18 U.S.C. § 1752(a)(2) (Disorderly and Disruptive Conduct in a
Restrict Building or Grounds); 18 U.S.C. §§ 1752(a)(4) (Engaging in Act of Physical Violence in Restricted Building or
Grounds); 40 U.S.C. § 5104(e)(2)(D) (Violent Entry or Disorderty Conduct); 40 U.S.C. §§ 5104(e){2)(F) (Act of Physical

Violence on Grounds)

Date: 06/21/2021 ee
issuing officer's signature

City and state: | Washington, D.C. Robin M. Mariweather, U.S. Magistrate Judge
Printed name and title

 

Return

 

 

This warrant was received on (date) é [ 22/ 2 I , and the person was arrested on (date) 6b [ u4/3 {
at (city and state) Seri, field pit .

Date: 06/24/21 . JIS [hoe

Arresting officer's signature

Milli Heng 2 [beet Ayo

Printed name and title Ee z

 

 
